Citation Nr: 0806831	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO. 06-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as shortness of breath.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 2003 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran does not have a current respiratory disability.


CONCLUSION OF LAW

A respiratory disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2005 letter, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. In a March 2006 letter, 
the RO provided notice as to the information and evidence 
necessary to establish a disability rating and an effective 
date in the event service connection was granted.

The March 2006 notice as to disability ratings and effective 
dates was not timely; however, the veteran was not prejudiced 
from this timing error because the denial of the veteran's 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and an 
appropriate VA medical examination. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.


Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

An August 2004 service medical record shows that the veteran 
complained of shortness of breath; however, the clinical 
examination was entirely within normal limits and no 
respiratory disability was diagnosed. A July 2005 VA 
examination report shows that the veteran complained of 
intermittent cough and shortness of breath. The examiner 
noted that the veteran denied symptoms that might indicate 
any functional impairment as a result of any significant 
respiratory problems. In particular, the veteran denied 
recurrent cough, sputum production, fever, etc. On physical 
examination, the veteran's cardiovascular system was within 
normal limits. The examiner noted that the veteran's 
respiratory complaints were most consistent with chronic 
irritation due to environmental exposure. The examiner noted 
that the veteran had no clinical findings on examination and 
that he did not have any symptoms that might indicate 
functional impairment due to respiratory issues. As a result, 
the examiner found that further testing was not clinically 
indicated. A January 2006 VA treatment note shows that the 
veteran denied any respiratory symptoms.

In his March 2006 substantive appeal, the veteran 
"strongly" requested a thorough respiratory examination and 
noted that he was appealing because he was not given all 
possible respiratory tests to confirm that his breathing was 
normal. However, as noted above, the July 2005 VA examiner 
determined that further testing was not clinically indicated 
due to the lack of clinical findings on examination. As such, 
the Board finds that the competent medical evidence of record 
does not demonstrate that further clinical testing is 
necessary in the instant case.

In short, there is no competent medical evidence of record 
showing that the veteran has a current respiratory 
disability. Service connection cannot be established without 
a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). As such, the Board finds that entitlement to 
service connection for a respiratory disability, claimed as 
shortness of breath, is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a respiratory disability, claimed as 
shortness of breath, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


